



Exhibit 10.2




[logoa04.jpg]
































«Date»
 ANNUAL PERFORMANCE PLAN
«CORPORATE/SEGMENT»
















--------------------------------------------------------------------------------





What is the Annual Performance Plan?


The Annual Performance Plan (the “APP” or the “Plan”) provides eligible
employees of Allegheny Technologies Incorporated (“ATI” or the “Company”) and
its operating companies with the opportunity to earn an incentive award when
certain pre-established goals are met at the corporate and operating company
levels.


Who is Eligible for This Plan?


Generally, employees who have a significant impact on the Company’s operations
will be eligible to participate in the Plan. Individuals eligible for
participation are determined annually, based on recommendations of members of
ATI’s Executive Council, the operating company presidents, if applicable, and
the Company’s chief executive officer and the Company’s chief human resources
officer, with the approval of the Personnel and Compensation Committee of the
Company’s Board of Directors.


How Does the Annual Performance Plan Work?


Under the Plan, participants may earn an incentive award based on a percentage
of their base salary, depending on the extent to which pre-established operating
company and corporate performance goals have been achieved.


•
For purposes of the Plan, base salary is generally the participant’s annual base
salary rate in effect as of «Date», excluding any commission or other incentive
pay. However, for some special circumstances affecting the amount of base salary
used in the Plan, see page 5.



•
A target incentive percentage for each participant is used in calculating the
incentive award and is explained below.



•
The final award will be determined by multiplying the target incentive
percentage by the extent to which the various performance and
strategic/individual goals are achieved.



Incentive award payments will be distributed in cash, subject to applicable
clawback provisions, as soon as reasonably possible after the year ends and the
awards have been approved by the Personnel and Compensation Committee, generally
the end of February or early March.


Calculation of the Annual Performance Plan Award


Target Incentive Percentage


The Plan establishes an incentive opportunity for each Plan participant,
calculated as a percentage of the participant’s base salary. Each participant
will be provided with an initial percentage, referred to as a “target incentive
percentage.”


Generally, the target incentive percentage is the percentage of base salary that
can be earned as an award under the Plan if 100% of the various performance and
individual goals are achieved. For 2016, if 100% of the performance and
individual goals are achieved, 100% of the target incentive percentage can be
earned.




1





--------------------------------------------------------------------------------





Generally, if there is a change in a participant’s target incentive percentage
during the year, the newly adjusted target incentive percentage will be
pro-rated for the remainder of the year. If an individual becomes a participant
in APP during the year, the individual’s award for the year will also be based
on a pro rata calculation.


At the end of the year, the Company will measure actual performance against each
of the pre-established objectives.


The achievements attributable to each performance goal as noted above, then will
be added together, and that sum will be multiplied by:


[diagram.jpg]
«Year» Performance Goals


«Pie chart reflecting applicable performance goals and weighting percentages»




























2





--------------------------------------------------------------------------------





«Year» APP Financial Performance Goals
«Table reflecting applicable performance goals and related Threshold, Target and
Maximum amounts»
«Pie chart reflecting applicable performance goals and weighting percentages»


«Year» APP Strategic/Individual Goals
«Percentage» % Strategic/Individual Goals allow a portion of the APP to be
dependent on the individual participant’s contributions, efforts and
achievements. Subject to the discretion of the Personnel and Compensation
Committee, Strategic/Individual Goals can be held to a maximum payout of 100% in
the event that the relevant financial goal results are below target. The
determination for awards under this provision in the Plan will be determined by
the Committee.










































3





--------------------------------------------------------------------------------





How the APP Incentive Award is Calculated When All Goals are 100% Achieved


For the «Year» award, if 100% of the performance goals are achieved, then 100%
of the target incentive percentage will be credited to the participant:
«Table to list applicable goals, Goal % Target, Goal % Achieved and Earned % of
Target]»


Goals
Goal % Target
Goal % Achieved
Earned % of Target *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
100%
 
100%



*Earned % of Target = Goal % of Target x Goal Achieved %




How the APP Incentive Award is Calculated for Other Achievement Levels


The percentage of a goal achieved will determine the earned percentage of target
for that particular goal. The earned percentage of target will be interpolated
for achievement between the established minimum level and the established target
level for a particular goal. Similarly, the earned percentage of target will be
interpolated for achievement between the established target level and the
established maximum level for a particular goal.


Maximums and Minimums


•
Generally, the maximum percentage calculated as an earned percentage of target
for any goal is «Percentage»%, and the overall maximum incentive award that a
participant can earn under the weighting formula is «Percentage»% of the
participant’s target incentive percentage.



•
Where the established minimum of a performance goal is achieved, only
«Percentage»% of that goal’s share will be allocated to the participant’s target
incentive percentage.



•
Where less than the established minimum of a performance goal is achieved, no
amount of that goal will be allocated to the participant’s target incentive
percentage.

























4





--------------------------------------------------------------------------------





Additional Guidelines for the Annual Performance Plan


No Adjustments


The APP for «Year» prohibits the upward adjustment of any award from the amount
calculated under the formula above.


Some Special Circumstances


The above formulas generally determine the amount of the incentive award for the
year. Other factors that may affect the actual award follow:


•
If an employee is promoted into a position that is APP eligible, the participant
will earn a pro-rated award for the full months in the APP eligible position at
the rate of base salary as of «Date» of that position.

- The participant will be eligible for any non-APP incentive program that they
participated in prior to the promotion at a pro-rated amount.
•
If a participant is promoted, receives an increase in base salary or a target
increase through the APP plan year, their APP award will be calculated as:

Base Salary Prior to Change in Position
x
Target Incentive
Percentage Prior to Change in Position
   x
# of Months in Position Prior to Change in Position
 
 
+
 
 
Base Salary Following Change in Position
x
Target Incentive
Percentage Following Change in Position
   x
# of Months in Position Following Change in Position



•
Participants who are hired mid-year may earn a pro-rated award for that year,
based on the salary earned during that year. However, participants with less
than two months service in a plan year (i.e. hired after October 31) would not
be eligible for an award for that year.



•
If a participant terminates employment due to disability, death or retirement
with the consent of the Company when the participant is at least fifty-five (55)
years of age with at least five (5) years of service, an award will be
calculated based on the actual base salary earned during the year in which the
participant left the Company so long as the participant worked at least six
months of that year.



•
If a participant terminates employment before the end of the plan year for any
other reason, the participant will not receive an APP award for that year.



•
If a participant voluntarily leaves the Company after the end of the year but
before the award is paid, the participant would receive any award due unless the
employment is terminated for cause. If employment is terminated for cause, the
participant would not be entitled to receive an award under the Plan.



•
A prerequisite to any APP award is compliance with ATI’s Corporate Guidelines
for Business Conduct and Ethics.



5





--------------------------------------------------------------------------------





Making Payments


All incentive award payments will be paid in cash, less applicable withholding
taxes, after the performance has been considered and approved by the Personnel
and Compensation Committee. The Personnel and Compensation Committee will
consider performance when all the factors, including the year-end audit report
are available.


Administration Details


This summary relates to the Annual Performance Plan (APP) of ATI and its
operating companies. The Plan is administered by the Personnel and Compensation
Committee, which has full authority to:


•
Interpret the Plan;



•
Designate eligible participants and categories of eligible participants;



•
Set the terms and conditions of incentive awards; and



•
Establish and modify administrative rules for the Plan.



Plan participants may obtain additional information about the plan and the
Committee from:


«Name»
«Title»
Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, PA 15222-5479
Phone: «Phone Number»
Fax: «Fax Number»


The Plan will remain in effect until terminated by the Personnel and
Compensation Committee. The Personnel and Compensation Committee may also amend
the Plan at its sole discretion.


The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (ERISA) and is not “qualified” under Section 401(a) of the
Internal Revenue Code.
































6



